EXHIBIT 10.176

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation, (“Assignee”) all of Assignor’s right, title
and interest as a party to that certain Purchase and Sale Agreement [Portfolio
#2] (the “Purchase Agreement”) by and between INLAND REAL ESTATE ACQUISITIONS,
INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation, (“Seller”),
dated October 17,  2007, as amended, with respect to the purchase and sale of
those certain parcel(s) of land more fully defined on Exhibit A, attached hereto
(the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 17th day of March, 2008.

 

 

ASSIGNOR:

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

     G. Joseph Cosenza

 

 

Its:

     President

 

 

 

 

ASSIGNEE:

INLAND AMERICAN REAL ESTATE TRUST,

 

 

INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

 

8

 

FL00123

 

Roseland Office

 

13800 North U.S. Highway #1

 

Roseland

 

FL

 

32958

 

Indian River

 

3,359

 

8

 

FL00196

 

Crystal River Office

 

1502 Southeast U.S. Highway 19

 

Crystal River

 

FL

 

34429

 

Citrus

 

9,150

 

8

 

FL00296

 

Mandarin Branch

 

11567 San Jose Boulevard

 

Jacksonville

 

FL

 

32223

 

Duval

 

4,262

 

8

 

FL00783

 

Southwood Office

 

5714 14th Street, West

 

Bradenton

 

FL

 

34207

 

Manatee

 

3,461

 

8

 

FL01047

 

Edgewater Branch

 

512 North Ridgewood Avenue

 

Edgewater

 

FL

 

32132

 

Volusia

 

4,200

 

9

 

FL00164

 

Gulf Breeze Branch

 

11 Hoffman Dr

 

Gulf Breeze

 

FL

 

32561

 

Santa Rosa

 

9,887

 

9

 

FL00172

 

Hallandale

 

1900 East Hallandale Beach Blvd

 

Hallandale

 

FL

 

33009

 

Broward

 

13,700

 

9

 

FL00212

 

Lady Lake Branch

 

415 U.S. Highway 441

 

Lady Lake

 

FL

 

32159

 

Lake

 

5,000

 

9

 

FL00221

 

Freedom Park Office

 

530 East Cape Coral Parkway

 

Cape Coral

 

FL

 

33904

 

Lee

 

4,417

 

9

 

FL01005

 

Palmetto Park Road

 

1277 West Palmetto Park Road

 

Boca Raton

 

FL

 

33486

 

Palm Beach

 

4,127

 

9

 

FL01009

 

Riverbridge Office

 

6702 Forest Hills Boulevard

 

Greenacres City

 

FL

 

33413

 

Palm Beach

 

5,000

 

9

 

FL01234

 

Country Road #1 Office

 

1300 State Road 584

 

Palm Harbor

 

FL

 

34683

 

Pinellas

 

5,335

 

9

 

FL01333

 

East Tamarac

 

3850 West Commercial Boulevard

 

Tamarac

 

FL

 

33309-3316

 

Broward

 

7,000

 

 

--------------------------------------------------------------------------------